t c memo united_states tax_court jacob and chana pinson et al petitioners v commissioner of internal revenue respondent docket nos filed date these cases involve the proper tax treatment of ' cases of the following petitioners are consolidated herewith b mayer and ella zeiler docket no joseph and sara deitsch docket no joshua and rachel sandman docket no deitsch plastic company inc docket no mordecai and bonnie deitsch docket no david and sara deitsch docket no b mayer and ella zeiler docket no mordecai and bonnie deitsch docket no deitsch plastic company inc docket no joshua and rachel sandman docket no david and sara deitsch docket no jacob and chana pinson docket no joseph and sara deitsch docket no -- - two types of payments received by ps from an israeli corporation payments made directly to certain of ps and upon which taxes were paid to the israeli government and payments made to a partnership and reported by certain of ps as their distributive shares of partnership income held the payments made directly to ps are to be characterized as compensation_for services performed within the united_states hence the amounts are not to be treated as foreign_source_income for purposes of calculating the credit for foreign taxes under sec_901 i r c held further the payments made to the partnership were not properly reported as partnership income they are not to be allocated as income to the corporate p like the remittances above these payments are to be characterized as compensation_for services earned by the individual ps and as u s source income to the individual ps except as to the two ps who resided in israel held further ps are not entitled to seek a deduction for foreign taxes paid under sec_164 i r c in lieu of the disallowed foreign tax_credits held further the individual ps are liable for accuracy-related_penalties pursuant to sec_6662 i r c but the corporate p is not robert j percy and bruce judelson for petitioners stephen c best and bradford a johnson for respondent memorandum findings_of_fact and opinion nims judge respondent determined the following deficiencies and penalties with respect to petitioners’ federal income taxes for the taxable years through petitioners jacob and chana pinson b mayer and ella zeiler joseph and sara deitsch joshua and rachel sandman deitsch plastic company inc mordecai and bonnie deitsch year deficiency dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number penalties sec_6662 a sec - h dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number david and sara big_number big_number big_number deitsch big_number big_number big_number big_number big_number big_number big_number big_number respondent further determined that if the 40-percent sec_6662 h accuracy-related_penalty were deemed inapplicable amounts upon which it had been computed were subject in the alternative to the 20-percent sec_6662 penalty respondent has since conceded the sec_6662 penalty unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar these cases have been consolidated for purposes of trial briefing and opinion hereinafter and unless directed toward the collective position of all petitioning litigants references to petitioners shall be to the individual petitioners with the exception of b mayer and ella zeiler the zeilers’ circumstances involve different considerations and counsel represented at trial that their case has been entirely settled through stipulation we shall discuss facts pertaining to the - - zeilers only to the extent necessary to comprehend the underlying context the corporate petitioner shall be referred to as deitsch plastic company inc or dpc after concessions the issues remaining for decision are the proper tax treatment of payments made directly from flocktex industries ltd fil an israeli corporation to certain of petitioners and of foreign taxes paid thereon the proper tax treatment of payments made from fil to deitsch plastic partners dpp and reported by certain of petitioners as their distributive shares of partnership income and the applicability of accuracy-related_penalties pursuant to sec_6662 for negligence intentional disregard of rules or regulations and or substantial_understatement_of_income_tax findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference the deitsch family the individuals involved in these consolidated cases are all members of the deitsch family david deitsch is the patriarch of the family and sara is his wife mordecai deitsch joseph deitsch rachel sandman ella zeiler and chana pinson are the children of david deitsch joshua sandman b mayer zeiler and -- - jacob pinson are david deitsch’s sons-in-law at the time of filing their petitions in these cases the david deitsches the joseph deitsches and the sandmans resided in new haven connecticut the mordecai deitsches and the pinsons resided in brooklyn new york the zeilers were residents of kiryat malachi israel deitsch plastic company inc dpc was founded by david deitsch and was incorporated in dpc is a u s_corporation which maintained a principal_place_of_business in west haven connecticut at the time of filing its petitions the company is engaged in the manufacture and sale of coated vinyl and urethane laminated materials primarily for use in the production of upholstery dpc has at all times been a privately held corporation with all stock being controlled by members of the deitsch family during the years in issue ownership of dpc was distributed as follows david deitsch percent mordecai deitsch percent joseph deitsch percent joshua sandman percent b mayer zeiler percent jacob pinson percent the fact that these stipulated percentages total only is not further explained by the record the above six shareholders were also employed in the dpc business david deitsch the director and chief executive officer of the company oversaw all financial and administrative functions each of the men however performed a variety of duties within the organization as stated by joseph deitsch in our company everybody is involved in everything and everybody wears many hats flocktex industries ltd in the early 1970’s david deitsch began at the suggestion of his rabbi to investigate the possibility of opening a business in israel fil was then established in as an israeli corporation the company is located in kiryat malachi israel and manufactures flocked fabrics principally for use in the production of drapery and upholstery like dpc fil has at all times been closely held by members of the deitsch family stock ownership during the years at issue is set forth below david deitsch -0001 percent sara deitsch -0001 percent mordecai deitsch percent joseph deitsch percent rachel sandman percent b mayer zeiler percent jacob pinson percent again we note that the stipulated values total only percent financing for the startup of fil was provided through the industrial development bank of israel ltd an israeli governmental organization to obtain financing of this type the deitsches were reguired to comply with conditions designed by --- - israeli officials to ensure that adequate backing existed for the investment in order to satisfy such requirements two agreements were entered by dpc during dpc agreed to purchase at least percent and up to percent of fil’s production until the loan was repaid dpc also executed a license technical and marketing assistance agreement in which it contracted to provide fil with technical and marketing information in connection with the setup and operation of the flocked fabrics enterprise the document further recited that pervel industries inc pervel had in turn agreed to aid dpc in supplying the requisite technical assistance and know-how this contract with pervel a u s manufacturer of flocked fabrics had been obtained in order to address the fact that differences in the flocked fabric and plastic laminate industries rendered dpc without sufficient expertise to advise fil on certain technical aspects of the business in preparation for the commencement of the fil operations jacob pinson spent several months in israel performing such tasks as negotiating for utility_services and finalizing the installation of machinery thereafter b mayer zeiler arrived in israel and has since been the member of the deitsch family residing in kiryat malachi and running the fil business his job description as an employee of dpc states that he is responsible for all financial administrative sales and production functions as they relate to the products sold to and purchased from flocktex industries ltd his enumerated duties include responsibility for the sales and purchases relating to israeli and european markets sales negotiation and procurement of products sold to flocktex including relations with its customers in an effort to maintain market presence purchasing negotiations regarding product purchases from flocktex ltd application of expertise regarding selling purchasing and other business matters particular to middle east and european market representative to maintain marketing presence all other members of the family resided in the united_states throughout the period at issue on date dpc and fil entered an agreement superseding the license technical and marketing assistance agreement services wherein dpc contracted to furnish to fil the following market research in the united_states for the product manufactured by flocktex provided that flocktex shall notify deitsch in advance of any of these products which it is willing and able to manufacture for export sic sales promotion services namely introduction to potential purchasers promotion through deitsch salesmen and dissemination of information and data advice and recommendation concerning the future development of the manufacture production and marketing -- - counsel regarding the economic purchase of raw materials warehousing of the products in the united_states in return dpc was to receive percent of the net price of the products exported by fil the agreement further stated that it could be terminated by either party with days’ written notice from through dpc reported the payments received from fil under this agreement on its corporate_income_tax returns then by a letter dated date fil notified dpc that it was terminating the agreement effective in days the decision to end the agreement was made because after approximately fil relied upon markets developed in europe for its product fil did however continue to purchase raw materials from deitsch international sales corporation deitsch sales a u s_corporation also owned by the deitsch family deitsch sales obtained the materials from suppliers in the united_states and then sold and exported them to fil at a profit after the letter fil also continued to make payments of percent of the net price of its exported products but dpc was no longer the sole recipient dpc was paid dollar_figure in and last reported consulting income under the agreement on its return in the amount of dollar_figure the table below summarizes fil’s sales pattern for the years through as stipulated by the parties year - u s and canadian other sales total sales sales dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number sic sic sic sic sic deitsch plastic partners dpp was formed by members of the deitsch family in the entity was organized as a general_partnership and had no written partnership_agreement divided as follows for the through years david deitsch percent percent dollar_figure percent mordecai percent dollar_figure percent deitsch joseph deitsch percent percent dollar_figure percent joshua sandman percent percent dollar_figure percent b mayer zeiler dollar_figure percent jacob pinson percent percent dollar_figure percent partnership interests were percent percent percent percent percent percent during the years at issue dpp received no capital contributions from any partner held no formal partnership meetings at which minutes were maintained and had no employees dpp’s stated address was identical to that of dpc beginning in dpp received from fil payments equaling percent of the net price of fil’s exported products less the sums described above as remitted to dpc in and the payments were made by wire transfer from fil into bank accounts maintained by dpp in the united_states and england dpp did not however enter any written contracts or agreements with fil regarding these amounts and performed no services for fil dpp was included as an affiliated entity for purposes of the combined financial statements prepared for deitsch plastic company inc and affiliates the payments received from fil were reported in the financial statements as consulting income an accompanying note for years through explained ‘all consulting income was earned from flocktex industries limited inc a similar note with respect to read ‘all consulting income was from flocktex dpp filed a form_1065 u s partnership return of income for each of the taxable years in contention thereon dpp listed its principal business activity as consulting and its principal product or service as plastics dpp’s reported gross_receipts consisted solely of the payments from fil the spaces for type of income on dpp’s attached schedules k partners’ shares of income credits deductions etc were completed with the word consulting dpp also deducted from its income commissions paid to b mayer zeiler of dollar_figure dollar_figure and dollar_figure for the years and respectively b mayer zeiler also continued to receive a salary from dpc the individual partners reported their distributive shares of dpp’s income on their form sec_1040 u s individual_income_tax_return and accompanying schedules e supplemental income and loss the amounts were reflected as income or loss from partnerships but were not included on the partners’ schedules b interest and dividend income for the year the income was shown as nonpassive the description of the nonpassive activity given in the returns of david deitsch joseph deitsch and joshua sandman is consulting and the amounts were designated as self-employment earnings on the returns of joseph deitsch joshua sandman and jacob pinson in david deitsch again reported his distributive_share as nonpassive_income this time with the description trade or business--material participation the other partners categorized their dpp income as passive and in subsequent years all partners except b mayer zeiler utilized the passive designation they continued however to label the income as self-employment earnings in the following instances joshua sandman in and jacob pinson in and david deitsch in mordecai deitsch in and joseph deitsch in b mayer zeiler reported his share as nonpassive_income from trade or business---material participation in both and and as self-employment earnings in with the exception of b mayer zeiler all partners included their distributive shares of dpp’s gross_income as part of their foreign_source_income for the and years they typically categorized this income as general_limitation_income for purposes of the forms foreign_tax_credit filed with their returns for however mordecai deitsch and jacob pinson categorized the amounts as passive_income david deitsch followed the practice of deeming the payments foreign_source_income for as well while the other partners placed their distributive shares among their u s source income fil on its financial statements and tax returns for through reported the payments to dpc and dpp as selling_expenses fil’s financial statements explain the payments in the following language the company paid the sum of amount in new israeli shekels to an affiliated company in respect of sales commission and marketing and storage expenses or the company paid the sum of amount in new israeli shekels to an affiliated company in respect of sales and -- - marketing commission the financial statements do not show dividends as having been paid to shareholders the israeli tax returns reflect a deduction for these expenses and likewise do not show any amount as having been paid as a dividend to shareholders no taxes were withheld or remitted to the state of israel on the payments to dpc and dpp the special commissions commencing in fil also began making payments by wire transfer directly to accounts in the name of flocktex shareholders for the years at issue the recipients and amounts of these payments are set forth below david deitsch dollar_figure dollar_figure dollar_figure dollar_figure mordecai deitsch joseph deitsch big_number big_number big_number rachel sandman big_number big_number big_number b mayer zeiler jacob pinson big_number big_number big_number through withholding income taxes were paid_by the recipients to the state of israel on the amounts shown above letters issued by israeli authorities certifying receipt of the income taxes specify that the sums were due in respect of commission fees from fil on its financial statements fil again classified these payments as selling_expenses and included the following explanation in accordance with an agreement with the company’s -- - shareholders the company paid them a special commission in the amount of a sum in new israeli shekels hereinafter we shall for convenience adopt this terminology and shall refer to these payments from fil as special commissions the special commissions were also deducted as selling_expenses by fil for purposes of its israeli tax returns the individual recipients reported the special commissions on the line of their income_tax returns designated other income they also attached statements further describing this other income as commission income flocktex ind or simply flocktex ind with various terms and abbreviations being used for industries they did not report the amounts as dividends on their schedules b for each of the years that special commissions were paid the sums were included as foreign_source_income in the general_limitation_income category statements accompanying their forms for additionally identify the income as derived from a business or profession the recipients claimed foreign tax_credits on their and returns for the israeli taxes withheld by fil on the special commissions the other deitsch entities members of the deitsch family also conducted business and investment dealings through other partnerships_and_s_corporations during the period at issue in particular the family members carried on real_estate rental activities through a variety of passthrough entities the federal_income_tax returns of individuals involved in these ventures reported the income or loss therefrom on schedules e dividends from these entities as well as from deitsch sales were reflected as dividend income on their form sec_1040 and the accompanying schedules b the preparation and examination of the deitsch returns the combined financial statements and the tax returns for dpc dpp deitsch sales and various real_estate entities were prepared by the accounting firm of weinstein anastasio p c the tax returns here at issue of individual members of the deitsch family were also prepared by the firm anthony valentino a certified_public_accountant has been petitioners’ primary accountant at the firm since the mid-1980’s the financial statements and tax returns for fil were prepared by petitioners’ accountant in israel itzhak timor for purposes of preparing these documents mr valentino was given access to the records for the deitsch entities kept at the corporate facility in west haven the individual family members although they did not typically fill out the annual questionnaire sent by the accounting firm would provide original data such as forms w-2 and forms information regarding the payments from fil was obtained from the fil financial statements sent to -- - mr valentino by mr timor the intent of weinstein anastasio in reporting these payments was to be consistent with the reporting that was presented to us by flocktex preparation of petitioners’ tax returns was frequently completed with little time remaining before the filing deadline it was not uncommon for family members to sign the returns without reviewing or discussing the items therein with their accountant petitioners relied on mr valentino for the accuracy of their returns fil’s tax returns were examined by the israeli taxing authorities for the years and examination by the internal_revenue_service irs of the domestic returns began in and the audit was eventually expanded to include the through years during the examination process irs agents conducted several interviews with members of the deitsch family also pursuant to the audit the irs in january and november of sent letters to israel’s ministry of finance requesting information on the nature of the payments from fil in a reply dated date which addressed the to years the ministry of finance stated all payments made by flocktex to deitsch plastic are written as an expense to flocktex flocktex did not pay dividends to shareholders in the - - years but instead paid a special commission the letter continued specifically in response to inquiries about the payments to dpp with the following the payments described were reported and deducted following the tax commisioners’ sic inguiry the company’s representations and ultimately an agreement reached by the two parties as consulting fees there has been no change in this position in the company’s reports the deduction was not removed and the taxable_income remained as before the agreement included however additional taxation of these payments prior to the tax commissioners sic permit to transfer these funds abroad therefor sic it seems that in terms of israeli taxation there could be no adjustments made at this point and there would be no effect on israeli taxation as a result of the adjustments made in the u s then in answer to questions regarding the special commissions the taxing authorities provided that these payments were reported and deducted as described above after receiving this communication the irs sent an additional letter requesting from the israeli administration the further specific assistance set forth below a confirm that similar to for fil did not pay any dividends to shareholders ob explain which entity you mean by the name deitsch plastic does it mean deitsch plastic company or deitsch plastic partners does it recognize that these are two separate companies provide any information submitted by fil and or its accountants explaining its relationship to deitsch plastic company and deitsch plastic partners cc e - - irrespective of whether you understand the entity receiving the funds to be deitsch plastic company or deitsch plastic partners please explain your understanding of the work performed to earn the funds received from fil explain your understanding of the work performed by the shareholders to earn the special commissions please provide any documentation supporting this understanding the date response from israel’s ministry of finance reads these are the answers from the assessing office a b cc e flocktex did not pay dividends to shareholders in the years but instead paid a special commission files or reports for the 1991-tax year are unobtainable at such short notice we requested this information and would be able to complete our answer upon its arrival the assessing officer does not distinguish between the two separate companies the taxpayers contended that the payments were for services rendered in form of management and consulting services the israeli company reported the payments as such there was no question that management services have actually been given examination of the work performed to earn this income was not pursued any further as in c above opinion i contentions of the parties a petitioners’ position petitioners primarily contend that both the special commissions paid_by fil directly to members of the deitsch family and the payments from fil to dpp are properly characterized as dividend income from a foreign source petitioners maintain that the nature or substance of the payments must be determined in accordance with u s tax principles and that labels affixed for israeli reporting purposes are not conclusive with respect to the special commissions petitioners claim dividend treatment is appropriate because no services were rendered by the recipients to fil and because the amount of the payments was so large as to make it unreasonable to view them as compensation regarding the payments to dpp petitioners aver that because the agreement under which such sums were paid to dpc for services was terminated prior to the years in issue and because dpc in fact provided no services to fil during the through period the payments were properly reported as income to dpp furthermore it is petitioners’ position that since neither dpp nor the individual family members performed services for fil with the exception of b mayer zeiler who was -- - otherwise compensated therefor the payments constitute dividends from a foreign source received by dpp on behalf of the shareholder-partners based then on the above characterizations as foreign_source_income petitioners assert that they are entitled to foreign tax_credits for the taxes paid to the israeli government on the special commissions and that both types of payments are to be included in calculating the amount of the credits in the alternative if the claimed credits are reduced or disallowed petitioners seek a deduction for foreign taxes paid lastly petitioners dispute application of the sec_6662 penalty on the grounds that they acted reasonably and in good_faith in relying on a professional tax adviser with respect to complex matters b respondent’s position conversely respondent asserts that petitioners’ characterizations impermissibly seek to reduce u s income taxes through improper claiming of foreign tax_credits and assigning of income among entities concerning the special commissions respondent maintains that petitioners should not be permitted to depart from the position repeatedly taken for both u s and israeli reporting purposes that the amounts represented compensation_for services moreover since no recipient - - performed work for fil outside of the united_states during the years in issue respondent avers that the payments constitute u s source income as regards the payments to dpp respondent again contends that petitioners should be bound by their representations that such sums were in the nature of compensation_for services respondent further argues however that the funds are properly characterized as income to dpc not dpp in respondent’s view the alleged termination of the assistance agreement and the creation of dpp were merely a scheme to eliminate corporate level tax unaccompanied by actual change in the entities’ relationship and evidenced through continued adherence to the 15-percent payment formula hence according to respondent the amounts reported by individual family members must be viewed as constructive dividends from dpc and consequently as u s source income from a domestic_corporation given the above designation of both types of payments as u s source income respondent disallows petitioners’ claimed foreign tax_credits respondent also denies such credits on the alternative basis that petitioners have failed to establish that the israeli withholding is a creditable tax in addition respondent argues that dpc is liable for corporate level tax on the amounts reported by dpp -- - finally respondent alleges that petitioners’ improper attempts to manipulate the internal_revenue_code inconsistent reporting and statements and failure to review their returns render them liable for the sec_6662 accuracy-related_penalty il proper tax treatment of payments a general_rule sec_1 foreign taxes and sources of income payment of taxes to a foreign government may give rise to either a deduction or a credit see sec_164 sec_901 sec_164 provides that a deduction is allowed for foreign_income_taxes in lieu of this deduction sec_901 and b permits a taxpayer to elect a credit for foreign_income_taxes which meet the requirements set forth in the statute and the regulations promulgated thereunder sec_904 however places the following limitation on the amount of the foreign_tax_credit the total amount of the credit taken under sec_901 shall not exceed the same proportion of the tax against which such credit is taken which the taxpayer’s taxable_income_from_sources_without_the_united_states but not in excess of the taxpayer’s entire taxable_income bears to his entire taxable_income for the same taxable_year to determine the source_of_income reference must be made to the source_rules enumerated in sec_861 and sec_862 sec_861 a and states that in general dividends from a - - domestic_corporation and compensation_for labor or personal services performed in the united_states are to be treated as income_from_sources_within_the_united_states conversely sec_862 and specifies that dividends other than those derived from sources within the united_states under sec_861 and compensation_for labor or personal services performed without the united_states are to be treated as income from without the united_states thus payment for services rendered outside the united_states and dividends from a foreign_corporation typically constitute foreign_source_income for purposes of calculating the sec_901 credit in the instant matter the parties apparently do not dispute these basic principles they disagree however as to the characterization of the payments at issue and therefore as to the source from which they must be deemed to flow form and substance of transactions in characterizing a payment for tax purposes consideration must often be given to ideas of substance and form and to the proper resolution of any dichotomy between the two as a general_rule the substance of a transaction controls tax treatment see 293_us_465 nonetheless where either the commissioner or a taxpayer seeks to assert the substance of a transaction over its form his or her respective ability to do so differs see 417_us_134 gregory v helvering supra pincite 111_tc_105 99_tc_561 it is well settled that the commissioner may both look behind the form of a transaction to its substance see gregory v helvering supra pincite and bind a taxpayer to the form in which the taxpayer has cast a transaction see commissioner v national alfalfa dehydrating milling co supra pincite see also estate of durkin v commissioner supra pincite as stated by the court_of_appeals for the second circuit to which appeal in these cases would normally lie the commissioner is justified in determining the tax effect of transactions on the basis in which taxpayers have molded them although he may not always be required to do so it would be quite intolerable to pyramid the existing complexities of tax law by a rule that the tax shall be that resulting from the form of transaction taxpayers have chosen or from any other form they might have chosen whichever is less 284_f2d_322 2d cir affg 32_tc_1297 citations omitted a taxpayer in contrast may have less freedom than the commissioner to ignore the transactional form that he has adopted 59_tc_760 n see also norwest corp v commissioner supra pincite estate of durkin v commissioner supra pincite 87_tc_178 affd without published opinion -- p7 - f 2d 3d cir in determining whether a taxpayer may attempt to disavow the form adopted for a transaction this court has considered at least four factors whether the taxpayer seeks to disavow his or her own tax_return treatment for the transaction whether the taxpayer’s tax reporting and other actions show an honest and consistent respect for the alleged substance of the transaction whether the taxpayer is unilaterally attempting to have the transaction treated differently after it has been challenged and whether the taxpayer will be unjustly enriched if permitted to alter the transactional form see 108_tc_590 estate of durkin v commissioner supra pincite fnma v commissioner 90_tc_405 affd 896_f2d_580 d c cir 87_tc_1417 little v commissioner tcmemo_1993_281 affd 106_f3d_1445 9th cir norwest corp v commissioner supra pincite if a taxpayer is not precluded from arguing that substance as opposed to form should control tax consequences he or she must then establish the claimed substance of the transaction under a heightened burden_of_proof see norwest corp v commissioner supra pincite estate of durkin v commissioner supra pincite illinois power co v commissioner supra pincite little v commissioner supra this - - court typically applies the strong_proof rule unless appeal would lie to a court_of_appeals which has adopted the more restrictive rule_of 378_f2d_771 3d cir vacating and remanding 44_tc_549 see estate of durkin v commissioner supra pincite illinois power co v commissioner supra pincite little v commissioner supra the strong_proof standard requires the taxpayer to present more than a preponderance_of_the_evidence in support of his or her characterization see 264_f2d_305 2d cir affg 29_tc_129 illinois power co v commissioner supra pincite n little v commissioner supra alternatively where a taxpayer is not attempting to disavow form his or her burden_of_proof is to establish by a preponderance that respondent’s determinations are incorrect see rule a b the special commissions given the principles described above we begin our analysis of the special commissions with the threshold inquiry of whether petitioners are attempting to assert substance over form petitioners state on brief the petitioners take issue with the premise that the petitioners are seeking to disavow the form of the transaction that they originally adopted in fact the only form to the special commission payments was wire transfers of the money to the petitioners the petitioners are not seeking to change the form of the transactions but are merely asking the court to properly characterize the payments in accordance with - - the objective facts notwithstanding the labels that were attached to the payments for israeli tax and reporting purposes they then cite 493_us_132 and lds inc v commissioner tcmemo_1986_ as support for their position we conclude however that petitioners by this statement essentially concede that the payment transactions were previously presented with a form or label other than dividend distribution we further note that their reliance on the cited cases to minimize the importance of this fact is misplaced united_states v goodyear tire rubber co supra simply decided that the statutory term accumulated_profits should be defined according to domestic tax principles and did not raise or consider a taxpayer’s ability to disavow form lds inc v commissioner supra addressed whether transfers of property to a corporation constituted debt or capital contributions and explicitly confined willingness to look beyond labels to this narrow context the court explained ‘ where the nature of a taxpayer’s interest in a corporation is in issue courts may look beyond the form of the interest and investigate the substance of the transaction these situations present an exception to the general proposition that a shareholder taxpayer is bound by the form of her transaction ’ id quoting 778_f2d_769 lith cir similarly ‘while a -- - taxpayer must in other contexts accept the tax consequences of the way in which he deliberately chose to cast his transaction ’ the determination of whether advances to a corporation are loans or equity contributions depends on the ‘economic reality for the year at issue ’ id quoting 63_tc_790 lds inc v commissioner supra thus in actuality reaffirms that where as here the characterization of advances to a corporation as debt or equity is not at issue taxpayers are typically bound by form and labels having determined that petitioners are seeking to make a substance over form argument we turn to the question of whether they should be permitted to do so we consider the circumstances of these cases in light of the aforementioned factors with respect to tax_return treatment petitioners reported the special commissions as other income on their form sec_1040 if any explanation which went beyond simply identifying fil as the payer was included on the attached statements the description so given was commission income a commission is generally defined as a fee paid to an agent or employee for transacting a piece of business or performing a service webster’s third new international dictionary conversely petitioners never reported the income on the line of --- - their form sec_1040 designated for dividend income nor did they ever list the payments as dividends on their schedules b although amounts from other deitsch entities were reflected thereon petitioners did include the sums paid as foreign_source_income on their forms for purposes of calculating the foreign_tax_credit but they indicated on these forms that their foreign_source_income fell within the general_limitation_income category we note that the instructions for form_1116 specify any income from sources outside the united_states that does not fall into one of the categories above is general_limitation_income common examples of general_limitation_income are wages salary and overseas allowances of an individual as an employee further among the categories above is passive_income a choice not selected by petitioners on their forms the instructions state that passive_income generally includes dividends interest royalties rents and annuities petitioners’ tax_return treatment is thus largely consistent with the special commissions being in the nature of compensation_for services but seems to negate any conclusion that petitioners were receiving dividends their present claims of distributions of earnings_and_profits are therefore far more akin to a disavowal of their tax_return treatment than to an affirmance - - the broader inguiry of whether petitioners’ tax reporting and other actions show an honest and consistent respect for the transactions’ alleged substance likewise demands an answer unfavorable to petitioners’ position in addition to their own return treatment the returns of fil which was at all times wholly owned and controlled by the individual petitioners and run by b mayer zeiler never reported a dividend rather deductions were taken for the amounts transferred fil’s financial statements similarly designate the payments selling_expenses and explain that the company paid shareholders a special commission moreover those acting on fil’s behalf apparently made representations to israeli authorities directly contrary to the position advocated here documentation from israel’s ministry of finance reads the taxpayers contended that the payments were for services rendered in form of management and consulting services the israeli company reported the payments as such there was no question that management services have actually been given the taxing authorities were convinced that flocktex did not pay dividends to shareholders but instead paid a special commission similarly the irs agent conducting interviews with petitioners during the subsequent domestic audit whom we find credible testified that when he inguired in january of what the special commissions were for joseph deitsch - - explained to me that there were services being performed by the 1040s---i mean the individuals when i say the 1040s--to achieve these special commissions an additional circumstance which weighs against a finding that actions respected dividend substance is the fact that the distributions bear little correlation to stockholdings mordecai deitsch and b mayer zeiler both of whom held 20-percent ownership interests in fil received no special commissions during the years at issue other 20-percent shareholders were each paid the full dollar_figure to dollar_figure commission amount in contrast david deitsch who was a 0001-percent owner also received the full dollar_figure to dollar_figure commission amount yet sara deitsch likewise a 0001-percent owner received no payment since a dividend is typically understood as a distribution to the shareholders of a corporation pro_rata based on the number of shares owned black’s law dictionary 6th ed petitioners’ position is at least weakened by the arbitrary dispersal of the special commissions hence there is nothing in the record which leads us to conclude that the actions of the individual petitioners or their entities show an honest and consistent respect for the alleged dividend substance of the disputed payments as regards a unilateral change_of position after challenge the examining agent further testified it was in the may 5th - -- interview that special commissions were represented as actually dividends up to that point we were under the impression that there was some type of consulting income going on furthermore since no documentation relating to the transactions ever characterized the payments as dividend income and since this treatment was clearly not pursued in the earlier israeli examination we are satisfied that respondent’s challenge motivated petitioners to advance their present theory lastly as sole owners of fil petitioners did obtain some benefit or enrichment from the corporation’s deduction which left greater funds available for use and distribution when we compare these inconsistencies with the situations presented in cases where taxpayers were precluded from arguing substance over form we believe that like treatment is warranted here for instance in norwest corp v commissioner c pincite we acknowledged that our approach might forsake the true substance of the transaction but stated when a taxpayer seeks to disavow itss own tax_return treatment of a transaction by asserting the priority of substance only after the commissioner raises questions with respect thereto this court need not entertain the taxpayer’s assertion of the priority of substance we refused to become embroiled in the taxpayer’s post-transactional tax planning see id pincite we likewise opined in little v commissioner tcmemo_1993_281 that when -- - raising a substance over form argument the taxpayer must have ‘clean hands’ before he is allowed to present strong_proof that the form chosen does not reflect the true substance of the transaction similarly 87_tc_178 stands for the proposition that the above principles lose none of their relevance in an international context we reasoned therein the fact that the purpose underlying the form of the transactions between foreign parties involved in an equipment_leasing transaction one of which was the party from whom the u s taxpayers derived their interest in the scheme was to take advantage of u k rather than u s tax laws does not in our opinion provide a sufficient foundation for permitting petitioners to disavow that form in order to obtain the benefits of u s tax laws id pincite given the foregoing we hold that petitioners are bound by the various representations that these payments constituted commission or consulting income rather than dividends further since the record is devoid of any evidence that the recipients were residing or working outside the united_states during the years at issue we decide that the sums must be treated as compensation_for services performed in the united_states and hence as u s source income petitioners are not entitled to treat the special commissions as foreign_source_income for purposes of calculating foreign tax_credits c the payments to dpp turning to the payments from fil to dpp we first observe that both petitioners and respondent seek to diverge to some degree from the form or apparent import of the documentary record petitioners assert that the payments were properly included as income of dpp but should be treated as dividends from fil for purposes of computing their foreign tax_credits although no israeli taxes were withheld on these payments their characterization as u s or foreign_source_income is significant in that the amount of the foreign_tax_credit available for taxes that were paid depends upon the overall proportion of u s to foreign_source_income respondent avers that the amounts should be treated in accordance with representations that they constituted compensation_for services but that such income was earned by and taxable to dpc rather than dpp and was received by petitioners as a constructive_dividend from dpc nonetheless the parties have stipulated that if we find the payments from fil were properly reported by dpp petitioners will be permitted to treat them as dividends from fil we therefore begin with this issue but we note our reservations about the seeming facial inconsistency of this statement since dpp reported the amounts as ordinary_income loss from trade_or_business activities on its forms and listed the type of income as consulting on the attached schedules k treatment as -- - a dividend appears contrary to a finding of proper reporting this concern becomes moot however in that we fail to see how the payments from fil can on this record be deemed properly reported by dpp either as compensation or as dividends the parties stipulated that dpp performed no services for fil this implies that any consulting services rendered to fil by members of the deitsch family were not performed in their capacity as partners of dpp dpp thus cannot be said to have earned_income from the business activity of consulting with respect to dividends dpp was at no time a shareholder in fil hence if the income in question represents dividends to shareholders it is properly reportable only by those stockholders not by an entity to whom they never transferred even nominal title to their shares we find that the payments from fil were not properly reported by dpp characterization of the payments having determined that a particular treatment is improper we proceed to address proper treatment to do so we must consider both how the payments from fil are to be characterized and by whom they are to be reported as regards characterization petitioners maintain on brief that the dpp payments were intended as distribution of profits to flocktex shareholders they then state the classification of the payments as commission by the israeli accountant is not -- - conclusive as to whether the payments were compensation_for services the payments constitute dividends for u s tax purposes we however again decline any invitation by petitioners to engage in a substance over form analysis for reasons which parallel those discussed above we find that petitioners are not entitled to now advance a position that conflicts with the paper trail they have created petitioners’ tax returns reflect the payments to dpp as partnership income and attached schedules e in some years designate the income as nonpassive and in others as passive descriptions of consulting or trade or business--material participation are typically included in those years where a nonpassive classification is shown and even in a number of years where the income is marked passsive it is nevertheless labeled self-employment earnings sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less allowable deductions plus the individual’s distributive_share from any trade_or_business carried on by a w5 partnership however the statute explicitly provides that in computing such gross_income and deductions and such distributive_share of partnership ordinary_income or loss there shall be excluded dividends on any share of stock sec_1402 a -- -- petitioners also never reported the amounts as dividends on their schedules b although as noted previously sums from other of their partnership entities were so listed further with few exceptions petitioners’ returns inexplicably characterize the dpp income as derived from a foreign source in and but not in moreover the returns claiming foreign source treatment repeatedly place the payments in the general_limitation_income category rather than in the passive_income category based on the aforementioned instructions for form_1116 such a choice is not consistent with the payments’ being in the nature of dividends but is appropriate for compensation documentation pertaining to dpp and fil is similarly devoid of any hint that the payments were dividends as opposed to compensation combined financial statements including dpp show the amounts as consulting income earned from fil in addition dpp’s returns and schedules k report the payments as ordinary_income loss from trade_or_business activities and specify the type of income as consulting fil likewise reported and deducted the payments as selling_expenses on its financial statements and tax returns and no dividend is recorded thereon as having been paid furthermore the conclusions of the israeli authorities regarding the payments to dpp were identical to those reached about the special -- - commissions the taxpayers contended that the payments were for services rendered in form of management and consulting services the israeli company reported the payments as such there was no question that management services have actually been given lastly we note that in no year did the partnership interests in dpp mirror shareholdings in fil in addition interests in dpp fluctuated repeatedly while fil stockholdings remained constant such dichotomy undercuts petitioners’ argument that dpp was created as a vehicle to distribute earnings_and_profits to fil shareholders faced with the foregoing we will not permit petitioners now to advance a position amounting to a disavowal of tax_return treatment unsupported by any consistent respect in reporting and actions and subsequent to receipt of a tax_benefit in a foreign jurisdiction based upon contrary assertions we hold that the payments from fil to dpp must be characterized as compensation_for services harner of the income we next consider the question of which party or parties is to be treated as earning and hence must report this compensation because we have already eliminated dpp our focus turns to the relative merits of deeming either dpc or the individual petitioners the earners of the income respondent has determined that the payments must be allocated to dpc - al --- specifically respondent maintains that dpc in substance continued to render services to fil under the assistance agreement and that the letter of date formally terminating the agreement should be disregarded respondent also relies heavily on the presence and activities of b mayer zeiler in israel to show that dpc continued to perform the services called for in the agreement we believe however that the record in this case establishes the lack of a formal consulting relationship between dpc and fil to the extent that the individual petitioners advised fil the evidence suggests that they did so informally on behalf of the deitsch family rather than specifically in their capacities as employees of dpc we base this conclusion on documentary_evidence regarding the sales pattern of fil and the services detailed in the agreement as well as on the testimony of petitioners concerning the mode of business operation of the deitsch family and entities stipulated sales figures for years through reveal that of fil’s total sales of dollar_figure during the to period at issue only dollar_figure was derived from sales in the united_states and canada moreover this trend wherein north american sales accounted for a very small percentage of fil’s sales volume was established in the mid-1980’s yet under the agreement two of the five enumerated services to be - -- furnished by dpc expressly involved operations within the united_states and a third implies as much fil’s shift away from u s markets thus indicates that these functions were no longer being performed the specific tasks of market research in the united_states for the product manufactured by flocktex and warehousing of the products in the united_states would have become largely unnecessary once fil ceased marketing or selling any significant portion of its output in the united_states further given that dpc was a domestic_corporation with a domestic market and sales force sales promotion services through deitsch salesmen implicitly contemplates u s activities which would not have been pursued after the shift to european markets of the remaining items we find it reasonable that after approximately years in business fil in would have had a well-established network of suppliers such that counsel regarding the economic purchase of raw materials would have been minimal at best the final task set forth in the agreement is advice and recommendation concerning the future development of the manufacture production and marketing and we have precluded petitioners from arguing that no consulting services were performed however to the extent that advice continued to flow between petitioners and fil we believe testimony revealing the mode of operation within the deitsch entities shows that such - information was furnished by individuals in their role as family members not because they were obligated to do so as dpc employees bound by a formal contract during trial joseph deitsch was asked what was the family culture of the deitsches he responded well what papa said--- that’s what goes we lived together worked together and it was---and there was no question everybody had what they needed and we--i thought we had a good work ethic and we tried our best the following exchange then expanded upon this idea q did this attitude get reflected in other areas of the business a it was a lifestyle reflected in everything which we did as a family and individuals q all of the businesses were basically family businesses a basically yeah everybody worked together everybody did it wasn’t for his own it was for everybody together a similar sentiment is apparent in jacob pinson’s statement that most of the decisions were done by mr david deitsch and everybody understood that this was a family business and everybody would be treated as a family but the final_decision was really mr david deitsch likewise when questioned regarding the existence of communications between patriarch david deitsch and b mayer zeiler about fil’s affairs jacob pinson said that there were a lot of communications family communications - one further example illustrating the business environment within the deitsch entities is found in joseph deitsch’s reply when asked whether dpc had an official research_and_development department official no everybody wears many hats so anybody has an idea they try to expand the company is ona first-name basis no titles hence on the basis of this record we conclude that any formal consulting relationship established by the agreement had ceased prior to issuance of the date termination letter for the reasons summarized below we are satisfied that form was by such letter brought into harmony with substance first the majority of the specific services called for in the agreement had been rendered obsolete by fil’s shift away from u s markets second to attribute to dpc whatever assistance continued to pass to fil by deeming dpc the true_earner of the income would require a finding that the individual petitioners were acting on behalf of dpc when furnishing advice such a conclusion however is contrary to evidence that petitioners worked primarily for the collective good of the deitsch family and without regard to corporate roles we are convinced that status as dpc employees did not motivate their actions in this area in addition since nearly all payments after were made to dpp not dpc and because fil was owned by petitioners in their individual capacities with dpc having no direct stake therein - - it is unlikely that petitioners saw themselves as discharging corporate duties when counseling the israeli enterprise furthermore we reject respondent’s argument that b mayer zeiler’s presence and activities in israel show dpc continued to render the services enumerated in the agreement b mayer zeiler’s job description indicates that his role as a dpc employee with respect to fil consists of responsibility for managing and running all aspects of the fil business on a day-to- day basis the description contemplates active involvement in selling purchasing negotiating and procuring and testimony reflected the b mayer zeiler does in fact run fil’s daily operations in contrast the agreement calls for services which are advisory or supportive in nature and distinct from active_management thus if b mayer zeiler performed any such consulting services for fil our grounds for concluding that he did so in his official capacity as a dpc employee are not significantly greater than with respect to the other petitioners we therefore hold that the individual petitioners are to be treated as the earners of the consulting income remitted to dpp by fil and that they are entitled to claim an appropriate deduction for their pro_rata share of dpp’s reported expenses the record fails to support respondent’s assertions that such amounts are to be allocated first as income to dpc then classified as constructive dividends to the individuals since -- - the income is to be treated as compensation to the individuals we further conclude that payments are u s source income to the individual petitioners other than mr and mrs zeiler d alternative availability of deduction without further argument or discussion petitioners included the following statement in their opening brief if the effect of the court’s holdings is to reduce the amount of foreign tax_credits available to the petitioners during the years at issue then as part of the rule computation the petitioners reserve the right to elect to take a deduction for the stipulated foreign taxes paid in lieu of the foreign_tax_credit for any or all of such years pursuant to code sec_164 and treas req sec_1_901-1 this issue had not previously been raised through the pleadings or at trial and respondent objected thereto in his reply brief asserting that petitioners’ claim was not a proper subject for a rule computation and should have been addressed as part of the merits of the case respondent’s opening brief had also contained within a general discussion of the law relating to the foreign_tax_credit the statement that once a taxpayer elects to take the credit sec_275 a prohibits the claiming of the taxes as a deduction petitioners responded to this remark in their reply brief with a single paragraph moreover the respondent contends that once a taxpayer elects to take a foreign_tax_credit sec_275 a prohibits the claiming of the taxes as a deduction in fact sec_1_901-1 allows a taxpayer to claim a deduction in lieu of a foreign_tax_credit at any time before the expiration of the statute -- - of limitations prescribed by sec_6511 a which is generally years from the date of filing of the return in the event that the court holds that either or both the special commission payments and the dpp payments constitute u s source income and such holding or holdings are sustained on appeal or not appealed the petitioners reserve the right to elect to take a deduction for the stipulated foreign taxes paid in lieu of the foreign_tax_credit for any or all of the years of the relevant period we however conclude that petitioners may not reserve such a right in the procedural posture presented petitioners have raised for the first time on brief not only their entitlement to a deduction under sec_164 but also an issue of statutory and regulatory interpretation it is the well-settled rule_of this court that a matter raised for the first time on brief will not be considered when to do so would prejudice the opposing party see 96_tc_858 affd 959_f2d_16 2d cir 64_tc_989 such prejudice arises when the opposing party would be prevented from presenting evidence that might have been offered if the issue had been timely raised or would otherwise be surprised and placed at a disadvantage see dileo v commissioner supra pincite markwardt v commissioner supra pincite here respondent was denied the opportunity to present evidence concerning whether petitioners satisfied the requirements for a deduction respondent’s choices as to which items to stipulate and which to litigate might also have been -- - affected in addition we find the sentence in petitioners’ opening brief regarding a rule computation insufficient to alert respondent of the need to address on the merits the interplay between sec_275 a and sec_1_901-1 income_tax regs til applicability of the accuracy-related_penalty subsection a of sec_6662 imposes an accuracy-related_penalty in the amount of percent of any underpayment that is attributable to causes specified in subsection b subsection b of sec_6662 then provides that among the causes justifying imposition of the penalty are negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax negligence is defined in sec_6662 as any failure to make a reasonable attempt to comply with the provisions of this title and disregard as any careless reckless or intentional disregard case law similarly states that ‘ negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 pursuant to regulations ‘ negligence’ also includes - any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs a substantial_understatement is declared by sec_6662 d to exist where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure dollar_figure in the case of a corporation for purposes of this computation the amount of the understatement is reduced to the extent attributable to an item for which there existed substantial_authority for the taxpayer’s treatment thereof or with respect to which relevant facts were adequately disclosed on the taxpayer’s return or an attached statement see sec_6662 d b an exception to the sec_6662 penalty is set forth in sec_6664 and reads no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the taxpayer bears the burden of establishing that this reasonable_cause exception is applicable as respondent’s determination of an accuracy-related_penalty is presumed correct see rule a regulations interpreting sec_6664 state the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- - - by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 b income_tax regs furthermore reliance upon the advice of an expert tax preparer may but does not necessarily demonstrate reasonable_cause and good_faith in the context of the sec_6662 a penalty see id see also freytag v commissioner supra pincite such reliance is not an absolute defense but it is a factor to be considered see freytaq v commissioner supra pincite in order for this factor to be given dispositive weight the taxpayer claiming reliance on a professional such as an accountant must show at minimum that the accountant was supplied with correct information and the incorrect return was a result of the accountant’s error see eg 68_f3d_868 5th cir affg tcmemo_1993_634 101_tc_225 affd 64_f3d_1406 9th cir 70_tc_158 59_tc_473 garcia v commissioner tcmemo_1998_203 affd 190_f3d_538 5th cir as a threshold matter we first address the situation of dpc due to our determination above that the payments to dpp are not to be allocated as income to dpc there exists no -- - underpayment attributable to these items upon which to premise an accuracy-related_penalty we hold that dpc is not liable under sec_6662 with respect to the individual members of the deitsch family again other than b mayer zeiler whose penalty liability has been settled by stipulation petitioners seek to defend against the imposition of sec_6662 penalties on the grounds of preparer reliance they maintain that reliance upon their accountant demonstrates the requisite reasonable_cause and good_faith to relieve them of negligence and to render applicable the sec_6664 exception we however disagree even if we accept the uncorroborated testimony that petitioners informed mr valentino the payments from fil were distributions of earnings_and_profits the record at best reflects that mr valentino was supplied with inconsistent and contradictory information mr valentino was faced with written documents namely fil’s financial statements reflecting one characterization and with oral assertions reflecting another in addition the discrepancies between years and among petitioners indicate that petitioners’ representations may have at times been incomplete or even conflicting moreover there is no evidence whatsoever that petitioners provided mr valentino with facts underlying the fil transactions that would have enabled him to make an independent decision regarding their actual nature - - since the record before us fails to explain how or why particular individuals were selected to receive the distributed amounts we believe there exists a reasonable probability that mr valentino was likewise without the benefit of such data the various aberrations in reporting treatment further support this view that mr valentino may have had a limited understanding of the streams of funds flowing out of fil in these circumstances we hold that petitioners have failed to prove that their reliance on their accountant was reasonable and in good_faith petitioners are liable for the sec_6662 accuracy-related_penalties on the alternative grounds of negligence and or substantial_understatement_of_income_tax other contentions of the parties have been considered and to the extent not discussed herein have been resolved by our determinations above rendered moot or found unconvincing to reflect the foregoing decisions will be entered under rule
